Exhibit 99.1 JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated December 18, 2009 with respect to the shares of Common Stock of Cambium Learning Group, Inc. and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Date: December 21, 2009 FOXHILL OPPORTUNITY MASTER FUND, L.P. By: Foxhill Opportunity Offshore Fund Ltd., its general partner By: Foxhill Capital Partners, LLC, its investment manager By: /s/ Neil Weiner Name: Neil Weiner Title: Managing Member FOXHILL OPPORTUNITY FUND, L.P. By: Foxhill Capital (GP), LLC, its general partner By: /s/ Neil Weiner Name: Neil Weiner Title: Managing Member FOXHILL OPPORTUNITY OFFSHORE FUND, LTD. By: /s/ Neil Weiner Name: Neil Weiner Title: Director FOXHILL CAPITAL (GP), LLC By: /s/ Neil Weiner Name: Neil Weiner Title: Managing Member FOXHILL CAPITAL PARTNERS, LLC By: /s/ Neil Weiner Name: Neil Weiner Title: Managing Member /s/ Neil Weiner Neil Weiner
